
	
		I
		111th CONGRESS
		1st Session
		H. R. 1550
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Ms. Sutton (for
			 herself, Mr. Braley of Iowa, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To accelerate motor fuel savings nationwide and provide
		  incentives to registered owners of high polluting automobiles to replace such
		  automobiles with new fuel efficient and less polluting automobiles or public
		  transportation.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Assistance to Recycle and
			 Save Act of 2009.
		2.DefinitionsIn this Act:
			(1)Automobile;
			 manufacturer; model; model year; passenger automobileThe terms
			 automobile, manufacturer, model,
			 model year,passenger automobile, and work
			 truck have the meanings given such terms in section 32901(a) of title
			 49, United States Code.
			(2)Certificate of
			 titleThe term certificate of title means a valid
			 State-issued title or other document showing ownership by a person of an
			 automobile.
			(3)DealerThe
			 term dealer means a person engaged in any State in the business of
			 selling or leasing in interstate commerce new automobiles (except a person
			 buying such automobile as a dealer) to an ultimate purchaser.
			(4)DismantlerThe
			 term dismantler means a person residing in a State and is licensed
			 or otherwise authorized by a State or local government to operate a business
			 employing 3 or more persons to take automobiles apart for the purpose of
			 reclaiming usable parts and recyclable materials.
			(5)DistributorThe
			 term distributor means a person who acts for, and is under the
			 control of, a manufacturer in connection with the distribution of new
			 automobiles or new automobile engines, but shall not include any dealer with
			 respect to such automobiles or engines received by such person in
			 commerce.
			(6)Eligible high
			 polluting automobileThe term eligible high polluting
			 automobile means an automobile that, at the time it is presented for
			 participation in the program established under section 3 of this Act,
			 it—
				(A)is in drivable
			 condition; and
				(B)has been
			 continuously registered and licensed to operate on public roads in any State
			 for a period of not fewer than 120 consecutive days immediately prior to such
			 presentation.
				(7)High polluting
			 automobileThe term high polluting automobile means
			 an automobile that is either an inefficient or high polluting automobile and
			 that was issued a certificate of conformity with the regulations prescribed
			 under section 202 of the Clean Air Act (42 U.S.C. 7521) for any model year
			 before model year 2001, and is not a new fuel efficient automobile.
			(8)Highway label
			 fuel economy valueThe term highway label fuel economy
			 value means the number, expressed in miles per gallon, centered directly
			 below the words Highway MPG on the label required to be affixed
			 or caused to be affixed on a new automobile pursuant to subpart D of part 600
			 of title 40 Code of Federal Regulations.
			(9)City label fuel
			 economy valueThe term
			 city label fuel economy value means the number, expressed in miles
			 per gallon, centered directly below the words City MPG on the
			 label required to be affixed or caused to be affixed on a new automobile
			 pursuant to subpart D of part 600 of title 40 Code of Federal
			 Regulations.
			(10)Battery
			 electric automobileThe term battery electric
			 automobile means an automobile that—
				(A)draws motive power
			 from a battery with a capacity of at least 4-kilowatt hours; and
				(B)is recharged from
			 an external source of electricity for motive power.
				(11)New fuel
			 efficient automobileThe term new fuel efficient
			 automobile means a model year 2009, 2010, or 2011 passenger automobile,
			 nonpassenger automobile, or work truck for which—
				(A)a manufacturer,
			 distributor, or dealer has never, except in accordance with the Program
			 established by this Act, transferred the equitable or legal title by contract,
			 lease or other means thereof to an ultimate purchaser;
				(B)a dealer
			 participating in such Program may, during the period beginning after the date
			 in calendar year 2009 that the interim final regulations required by section
			 3(f) of this Act are promulgated by the Secretary and ending on December 31,
			 2010, accept a voucher under such Program as an offset of the purchase price of
			 such automobile paid by such purchaser; and
				(C)at the time of
			 such purchase of such automobile by an ultimate purchaser—
					(i)carries a manufacturer’s suggested retail
			 price of $35,000 or less; and
					(ii)achieves the
			 emission standard listed as tier 2, bin 5 in table S04–1 under section
			 86.1811–04 of title 40, Code of Federal Regulation.
					(12)Nonpassenger
			 automobileThe term nonpassenger automobile means an
			 automobile classified as a light truck under part 523 of title 49, Code of
			 Federal Regulations, and is not a work truck.
			(13)PersonThe
			 term person has the meaning given such term in section 551 of
			 title 5, United States Code.
			(14)Plug-in
			 electric drive automobileThe
			 term plug-in electric drive automobile has the same meaning given
			 the term new qualified plug-in electric drive motor vehicle in
			 section 30D(d)(1) through (4) of the Internal Revenue Code of 1986.
			(15)ProgramThe
			 term Program means the Consumer Assistance to Recycle and Save
			 (CARS) Program established by section 3 of this Act.
			(16)Registered work
			 truckThe term registered work truck means a work
			 truck that—
				(A)a dealer, at the
			 time of acquisition by an ultimate purchaser of a work truck for which a
			 voucher under section 3 of this Act is applied, registers such truck as a
			 commercial vehicle under the applicable State law for such purchaser as the
			 registered owner thereof; and
				(B)achieves the emission standard listed as
			 tier 2, bin 5 in Table S04–1 under section 86.1811–04 of title 40, Code of
			 Federal Regulations.
				(17)Registered
			 ownerThe term registered owner means, with respect
			 to an automobile or work truck, the person identified as the ultimate purchaser
			 of such automobile or work truck on the title or other form or certificate of
			 registration issued by a State.
			(18)Scrap
			 recyclerThe term scrap recycler means a person
			 licensed or otherwise authorized by a State or local government to do
			 business—
				(A)employing 3 or
			 more individuals at a fixed location in a State, where machinery and equipment
			 are utilized for processing and manufacturing scrap metal into prepared grades;
			 and
				(B)whose principal
			 product is scrap iron, scrap steel, or nonferrous metallic scrap for sale for
			 remelting purposes.
				(19)Administrator;
			 secretaryThe terms Administrator and
			 Secretary mean the Administrator of the Environmental Protection
			 Agency, and the Secretary of Transportation, respectively.
			(20)StateThe
			 term State has the meaning given such term in section 32101 of
			 title 49, United States Code.
			(21)Ultimate
			 purchaserThe term ultimate purchaser means, with
			 respect to any new automobile, the first person who in good faith purchases
			 such automobile for purposes other than resale.
			(22)VoucherThe
			 term voucher means a voucher issued to the registered owner of an
			 eligible high polluting automobile under section 3(a) of (g).
			3.Accelerated
			 recycling of inefficient vehicles program
			(a)EstablishmentThere
			 is established in the Department of Transportation a program to be known as the
			 Consumer Assistance to Recycle and Save (CARS) Program, for
			 fiscal years 2009 through 2011, through which the Secretary, in accordance with
			 this Act and the regulations promulgated thereunder, shall—
				(1)encourage and
			 allow any dealer, dismantler, and scrap recycler in any State to participate in
			 the Program;
				(2)authorize the issuance by participating
			 dealers of a vouchers to any person who is a registered owner of a high
			 polluting automobile, and who transfers such automobile, together with the
			 applicable certificate of title for the automobile, to a dealer, or, in the
			 case of subsection (g) of this section, to a dismantler or scrape
			 recycler;
				(3)require that all
			 dealers participating in the Program accept vouchers submitted to them as
			 provided in this Act as partial payment for the purchase of a new fuel
			 efficient automobile;
				(4)require that each participating dealer
			 agree to accept any high polluting automobile from a registered owner thereof
			 and upon the transfer by such owner of a certificate of title to such
			 automobile shall issue a voucher for such automobile to the owner, which may be
			 immediately redeemed by such owner for the purchase of a new fuel efficient
			 automobile that, using for comparison purposes only the average full economy
			 standard applicable to the make and model of each such automobile (taking into
			 consideration relevant factors established and published by the Secretary, in
			 coordination with the Administration), is shown to be more fuel efficient than
			 such high polluting vehicle;
				(5)require that
			 participating dealers, dismantlers, and scrap recyclers agree to comply with
			 the applicable provisions of subsection (e) of this section; and
				(6)electronically
			 transfer funds to a participating dealer within 10 days after receipt from such
			 dealer of—
					(A)a voucher issued
			 by the dealer and redeemed for the purchase of a new fuel efficient automobile;
			 and
					(B)the applicable certifications required
			 under this Act.
					(b)Amount of
			 Voucher
				(1)Voucher
			 redemption value if used toward purchase of new fuel efficient
			 automobileA voucher issued under the Program may be applied to
			 offset a portion of the purchase price of one new fuel efficient automobile
			 meeting the criteria set forth in this paragraph, which portion shall be the
			 amount of—
					(A)$4,000 for
			 a—
						(i)passenger
			 automobile assembled in the United States with a minimum highway label fuel
			 economy value of 27 miles per gallon;
						(ii)passenger
			 automobile assembled in North America with a minimum highway label fuel economy
			 value of 30 miles per gallon; or
						(iii)nonpassenger
			 automobile assembled in the United States with a minimum highway label fuel
			 economy value of 24 miles per gallon;
						(B)$5,000 for
			 a—
						(i)passenger
			 automobile assembled in the United States with a minimum highway label fuel
			 economy value of 30 miles per gallon; or
						(ii)work truck
			 assembled in the United States registered by the dealer as a registered work
			 truck; or
						(C)$3,000 for a
			 nonpassenger automobile assembled in North America with a minimum highway value
			 of 24 miles per gallon.
					(2)No combination
			 of voucher redemption valuesThe voucher redemption values under
			 subsections (b)(1)(A), (b)(1)(B), and (b)(1)(C) of this section shall not be
			 combined. If a new fuel efficient automobile meets the criteria set forth in
			 more than one such subsection, the purchaser of the new fuel efficient
			 automobile may designate which subsection applies for purposes of determining
			 the voucher redemption value.
				(c)Administrative
			 payments to participating dealers, dismantlers, and scrap recycling
			 facilitiesThe Secretary shall provide for a payment of $50, or
			 another greater amount determined reasonable by the Secretary, to participating
			 dealers, dismantlers, and scrap recyclers for each voucher issued under the
			 Program in consideration of their administrative and other similar costs
			 related to such issuance and for the issuance of the certification required by
			 subsection (e)(3) of this section.
			(d)Lists of
			 eligible automobiles To be maintainedThe Secretary shall
			 prepare, maintain, publicize, and make available through the Internet, lists of
			 automobiles, classified by make and model, which are classified under this
			 section as—
				(1)eligible high
			 polluting automobiles; or
				(2)new fuel efficient
			 automobiles.
				(e)Program
			 Specifications
				(1)Limitations
					(A)Number of
			 vouchers per personA person may be issued not more than 1
			 voucher and the person must demonstrate, in a manner prescribed by rule by the
			 Secretary, that such person—
						(i)is
			 the registered owner of an eligible high polluting automobile; and
						(ii)attests that such
			 high polluting automobile has not been imported into the United States during
			 the previous 4-month period.
						(B)OffsetA
			 dealer—
						(i)shall credit the
			 amount of the voucher being applied toward the purchase of a new fuel efficient
			 automobile; and
						(ii)may
			 not offset the amount of the voucher against any other rebate or discount
			 otherwise being offered by the dealer or manufacturer.
						(C)Joint
			 ownershipNot more than 1 voucher may be issued to the joint
			 registered owners of an eligible high polluting automobile.
					(D)No combination
			 of vouchersA person may only apply 1 voucher issued under the
			 Program toward the purchase of a new fuel efficient automobile.
					(E)Combination with
			 other incentives permittedNotwithstanding any other provision of
			 law, the availability or use of a Federal or State tax incentive or a
			 State-issued voucher for the purchase of a new fuel efficient automobile shall
			 not limit the value or issuance of a voucher under the Program to any person
			 otherwise eligible to receive such a voucher.
					(F)DurationEach
			 voucher shall expire 90 days after the date on which the voucher is issued and
			 may not be renewed.
					(G)Prompt
			 fulfillment of redemption requests requiredThe Secretary shall
			 provide for the payment of all vouchers submitted to the Secretary for
			 redemption in accordance with this section.
					(H)Number and
			 amountThe total number and value of vouchers issued under the
			 Program may not exceed the amounts appropriated for such purpose.
					(2)Administration
			 of programThe Secretary shall establish by the date interim
			 final regulations are promulgated under subsection (f) of this section a
			 web-based system for the administration and electronic transfer of vouchers and
			 funds for the Program. The web-based system shall at a minimum—
					(A)provide
			 information to the public regarding the purposes of the Program, and how to
			 obtain and redeem vouchers;
					(B)provide information to consumers regarding
			 the availability of new fuel efficient automobiles for which vouchers may be
			 used and transit passes or fare credit;
					(C)provide
			 information to participating dealers, dismantlers, and scrap recyclers
			 regarding how to verify that a registered owner requesting a voucher has an
			 eligible high polluting automobile;
					(D)provide for the
			 electronic issuance of vouchers once eligibility has been verified; and
					(E)provide electronic
			 fund transfer of funds to participating dealers, dismantlers, and scrap
			 recyclers in accordance with section. In addition to the web-based system, the
			 Secretary may use such other means as the Secretary deems necessary to educate
			 consumers regarding the voucher program and carry out other aspects of the
			 program.
					(3)Disposition of
			 eligible high polluting automobiles
					(A)In
			 generalAny dealer who
			 receives a certificate of title to any eligible high polluting automobile in
			 exchange for a voucher under the Program shall certify to the Secretary, in
			 such manner as the Secretary shall prescribe, by rule, that such title has been
			 retired or otherwise extinguished and not re-issued and that the dealer has
			 received from a dismantler or recycler a certification that such automobile,
			 engine and drive train (within such period as the Secretary prescribes by
			 rule)—
						(i)will
			 be crushed or shredded within such period as the Secretary prescribes;
						(ii)will be processed
			 prior to crushing or shredding to ensure the removal and appropriate
			 disposition of refrigerants, antifreeze, lead products, mercury switches, and
			 such other toxic or hazardous vehicle components as the Secretary may specify
			 by rule; and
						(iii)has not been,
			 and will not be, registered, sold, leased, exchanged, distributed, or otherwise
			 operated at any time as an automobile in the United States or in any foreign
			 country.
						(B)Savings
			 provisionNothing in subparagraph (A) may be construed to
			 preclude a dismantler or recycler from—
						(i)removing any parts
			 of such crushed or shredded high polluting automobile, other than the engine
			 block and drive train, and selling them for use as replacement parts; or
						(ii)retaining the
			 proceeds from such sale.
						(C)CoordinationThe
			 Secretary shall coordinate with the Attorney General to ensure that the
			 National Motor Vehicle Title Information System is appropriately updated to
			 reflect the crushing or shredding of high polluting automobiles under this
			 section.
					(f)RulemakingNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall promulgate interim final regulations to implement the Program,
			 including—
				(1)the removal and
			 disposition of toxic or hazardous materials from eligible high polluting
			 vehicles presented for participation in the program; and
				(2)the enforcement of
			 the penalties described in section 4 of this Act.
				(g)Transit fare
			 creditsThe Secretary shall
			 promulgate regulations establishing criteria that allow operators of bus and
			 rail public transit systems participating in the program to redeem from the
			 Secretary the allowable value of transit fare vouchers properly issued by such
			 operators to any person who is a registered owner of a high polluting
			 automobile under this Act to offset the purchase price of annual or monthly
			 transit passes or any other form of individual transit fare credit designated
			 by the transit system operator. Participating transit system operators shall
			 establish the terms and conditions for the ownership, use, and expiration of
			 any transit fare credits acquired through the use of a transit fare voucher
			 issued under this subsection. Such transit vouchers may only be issued by a
			 person who is a dismantler or scrap recycler in lieu of vouchers issued under
			 subsection (a) if a high polluting automobile of a registered owner is accepted
			 by any such dismantler or scrap recycler, such owner transfers the certificate
			 of title for such automobile to either such person, and such voucher includes
			 the certification by such dismantler or recycler required by subsection (e)(3)
			 of this section. The amount of any such voucher shall be $3,000. The Secretary
			 shall electronically transfer funds to cover such vouchers to such
			 operators.
			(h)DisclaimerNothing
			 in this Act or any other provision of law limits the authority of Congress or
			 the Secretary to terminate or limit the Program or the issuance of vouchers
			 under this Act or the issuance of transit fare vouchers.
			4.Penalties
			(a)ViolationIt
			 shall be unlawful for any person to violate any provision under this Act or any
			 regulations issued pursuant to section 3(f) of this Act.
			(b)PenaltiesAny
			 person who commits a violation described in subsection (a) shall be liable to
			 the United States Government for a civil penalty of not more than $5,000 for
			 each violation. A separate violation shall be deemed to have occurred for each
			 day the person continues to be in violation of any provision under this
			 Act.
			5.ReportThe Secretary shall submit a semi-annual
			 report to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives that
			 specifies, for the most recent 6-month period—
			(1)the number of
			 vouchers which have been used under the Program; and
			(2)the make, model,
			 model year, location of sale, and manufacturing location of each vehicle traded
			 in or purchased under the Program.
			6.Post-2010
			 vouchers to recycle inefficient vehicles and encourage purchase of new battery
			 electric automobiles and plug-in electric drive automobilesEffective for model year 2011, the Secretary
			 shall, by rule, revise the Program established under section 3 of this Act to
			 provide for the issuance by dealers of vouchers to registered owners of a high
			 polluting automobile, who transfer a certificate of title to such automobile to
			 the dealer to be redeemed in such model year and for two subsequent model years
			 to offset the purchase price of a new battery electric automobile or a new
			 plug-in electric drive automobile, in accordance with the applicable provisions
			 of this Act and related regulations, as so revised or modified by the Secretary
			 consistent with this section. For purposes of determining the amount of a
			 voucher issued under this section for purposes of such redemption, the voucher
			 amount shall be $7,500 for either a passenger or nonpassenger automobile
			 assembled in the United States and each such automobile shall have a minimum
			 city label fuel economy value of 100 miles per gallon.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to the Secretary of
			 Transportation to enable the Secretary to carry out the Program authorized
			 under section 3 of this Act beginning in calendar year 2009, under section 6
			 beginning in calendar year 2010, and such sums shall remain available until
			 expended.
		
